In his motion for rehearing appellant relies upon bill of exception number two as presenting reversible error.
In order to present clearly the point relied on it is necessary to state that in the present prosecution it was alleged that appellant had been previously convicted of two offenses of like character of the one here charged. One of those convictions was in Cause No. 2,550 in the County Court of Kaufman County. In the State's pleading in said No. 2,550, after averring the commission of the primary offense it was also alleged that appellant had theretofore been convicted in Cause No. 2,499. The State offered in evidence the information in No. 2,550. Appellant objected because incorporated therein was the alleged prior conviction in No. 2,499. As we understand the bill, the objection went to the entire information in Cause No. 2,550. Unquestionably it was permissible for the State to prove the conviction of the primary offense charged in Cause No. 2,550 because it was one of the prior convictions relied on in the present prosecution. If appellant desired the exclusion of the averments as to his prior conviction in No. 2,499 the objection should have been restricted to that part of the information, with a request that the court direct the prosecutor to omit the reading of that part of the information, or a request for an instruction that such part of the information be disregarded.
As the matter is here presented we think no reversible error is shown.
The motion for rehearing is overruled.